Title: From Thomas Jefferson to William Gough, 21 April 1823
From: Jefferson, Thomas
To: Gough, William

Dear Sir Mo Apr. 21. 23.I intended to have gone to Poplar Forest with my grandson Francis, in order to fix him in the house there and see with what accomodns we could aid him in the beginning as beginnings are always difficult with young H. keeper. but indispensible business has kept and will keep me here till our court. in the mean time I pray you to attend to his wants, to let him have the use of our dairy particularly as I should myself use it were I there, lambs for his table as his flock is small and any other accomodns or services you can render him will be approved by me and considd as obligns to myself.Accept my friendly respects & best wishesTh:J